Citation Nr: 1612798	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  13-31 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, including as due to Agent Orange exposure. 

2.  Entitlement to service connection for chronic obstruction pulmonary disease (COPD) (claimed as asbestosis and shortness of breath), including as due to asbestos exposure. 

3.  Entitlement to service connection for respiratory/bronchus cancer, including as due to Agent Orange exposure.

4.  Entitlement to service connection for prostate cancer, including as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1962 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for COPD (claimed as asbestosis) and respiratory cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the conditions of the Veteran's service involved duty or visitation in the Republic of Vietnam or the inland waters of the Republic of Vietnam while serving aboard the USS De Haven; therefore, he is presumed to have been exposed to Agent Orange in service.  

2.  The Veteran has been diagnosed with ischemic heart disease and prostate cancer. 


CONCLUSIONS OF LAW

1.  The Veteran's ischemic heart disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The Veteran's prostate cancer is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.



II.  Service Connection 

IHD and prostate cancer 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a) (2015).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service connection for ischemic heart disease and prostate cancer is warranted for Veterans who were exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. § 3.309(e)(2015). 

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

During the course of the appeal, the United States Court of Appeals for Veterans Claims (Court) decided Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court directed VA to reevaluate its definition of inland waterways.  In response, VA compiled a list of ships that operated in the inland waterways of Vietnam.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  

The list contains five categories of ships that operated on the waters of Vietnam.  A ship is placed on this list when documentary evidence shows that it fits into a particular category.  The required evidence can come from an official ship history, deck logs, cruise books, Captain's letters, or similar documents.  A specific ship may be listed in more than one category, based on its activities.  Evidence requirements for the presumption of Agent Orange exposure may vary depending on what dates the Veteran was aboard and what ship activity occurred on those dates.  Ship categories include, but are not limited to "Ships operating temporarily on Vietnam's inland waterways."  Id. 

The "Ships operating temporarily on Vietnam's inland waterways" category includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  The deep offshore waters are often referred to as "blue waters" and naval vessels operating on them are referred to as the Blue Water Navy.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  VA has agreed that all Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.

There is evidence that the Veteran served aboard the USS De Haven (DD 227).  See Veteran's DD 214; Veteran's personnel records; February 2016 videoconference Board hearing transcript.  Based on VA's research, the USS De Haven (DD-727) operated on the Mekong River on September 1, 1963 and falls into the category of "Ships operating temporarily on Vietnam's inland waterways."  The Veteran served on the USS De Haven during September 1963 and therefore is presumed to have been exposed to Agent Orange.  

Since there is evidence that the Veteran was exposed to herbicide agents during active service, the next step is to determine whether the Veteran has one of the diseases listed under 38 C.F.R. § 3.309(e) as a disease associated with herbicide exposure.  

There is evidence that the Veteran has been treated for both ischemic heart disease and prostate cancer.  In that regard, June 2012 treatment records from Beaumont Outpatient Clinic indicate that the Veteran previously was diagnosed with coronary artery disease and was subsequently diagnosed with ischemic heart disease.  Further, treatment records from Dr. G. Katei indicate that he treated the Veteran for prostate cancer, which was listed as in remission since March 2012.  

For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the Veteran was in fact exposed to herbicide agents during service while serving on the USS De Haven.  See 38 C.F.R. §§ 3.307, 3.309.  Evidence indicates that the Veteran was exposed to herbicides during active service and that he later developed ischemic heart disease and prostate cancer, which are on the list of presumptively service-connected diseases.  Therefore, the Veteran's ischemic heart disease and prostate cancer are presumptively due to exposure to herbicides during his service in Vietnam.  Because service connection is granted on a presumptive basis, no further discussion is required with respect to alternative theories of entitlement to service connection.  


ORDER

Entitlement to service connection for ischemic heart disease is granted.  

Entitlement to service connection for prostate cancer is granted.  


REMAND

First, the Veteran testified at the February 2016 videoconference Board hearing that he worked aboard the USS De Haven, a destroyer ship as a machinist in the agent room.  As part of his duties, he testified, he was required to maintain the propulsion system of ship.  This involved him removing lagging insulation on various parts of the ship in order to fix various fixtures.  He testified that the insulation contained asbestos particles.  He contends that his exposure to such asbestos is the source of his current COPD and/or asbestosis.  

There are no statutes specifically dealing with asbestos and service connection for asbestos-related diseases, and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, Subpart ii, Chapter 2, Section C (hereinafter Manual).  In addition, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See Manual.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.  See id.  

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi.  See id. 

Typical occupations and situations resulting in asbestos exposure are outlined in the Manual.  Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two), or indirect (bystander's disease).  See id. 

The Manual further indicates that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  See id.  It should be noted that the pertinent parts of the Manual's guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos in service. Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In May 2011, the Veteran was afforded a VA examination where he reported that he had been diagnosed with emphysema/chronic bronchitis in 2004.  He denied that he had a tumor or cancer.  He reported a cough with sputum, but denied any fever, night sweats, pain or discomfort.  He reported using an Albuterol daily to treat emphysema and chronic bronchitis. 

On examination, the examiner noted that the Veteran's chest and lung examinations were abnormal.  Specifically, the Veteran was found to have mild bilateral diminished breath sounds and mild expiratory wheezing.  There was no evidence of rales or rhonchi and his breath sounds were symmetric.  The examiner diagnosed the Veteran with bronchitis/emphysema necrotizing enterocolitis/tobacco use disorder/acute bronchitis.  The examiner opined that the Veteran's chronic respiratory condition was not caused or related to service.  The examiner reasoned that the Veteran had two acute in-service illnesses, likely due to viruses, which resolved in-service.  "The claimant's current respiratory condition is chronic due to tobacco exposure and is unrelated to distant acute viral infections."

A May 2012 treatment record from the Cancer Center of Southeast Texas indicates that the Veteran suffered from COPD, which was noted to be attributed to his long-term history of smoking.  

In an October 2013 correspondence, Dr. J.B. of Most Health Services, Inc. stated that he conducted a comprehensive examination of the Veteran in August 1997.  He noted that he reviewed the Veteran's sea service records and medical history.  He stated that "members of the merchant marine are known to have been exposed to asbestos and have asbestos related x-ray changes," and cited to Selikoff, Lilis, and Levin's "Asbestotic Radiology Abnormalities Among United States Merchant Marine Seaman."  He stated, "In summary, the results of the physical examination, health history, sea service history, and the test results, in my opinion, lead to the diagnosis of pleural disease that is a direct result of shipboard exposure to asbestos filters."  

The Board finds that further medical inquiry is warranted.  In that regard, the Board finds that the May 2011 VA examination report is inadequate as it does not consider the Veteran's contention that he developed COPD and/or asbestosis secondary to his in-service asbestos exposure.  Similarly, the Board further finds that Dr. J.B.'s opinion is inadequate as it is unclear as to whether he considered the impact, if any, of the Veteran's admitted history of smoking on his subsequent development of COPD and/or asbestosis.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion which addresses the issue of whether the Veteran's diagnosed lung disorder, including COPD and/or asbestosis, is related to his claimed in-service asbestos exposure.  

Second, on remand, the AOJ should make a finding as to whether the Veteran's exposure to asbestos is conceded based on his assertion that he was exposed to insulation infested asbestos while serving on the USS De Haven.  In this regard, the M21-1 requires that VA undertake certain development in claims based on asbestos exposure.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  In this case, the record shows that the AOJ has not complied with M21-1 procedures.  The AOJ has not performed thorough development regarding this issue, to include contacting the JSRRC or other appropriate entity regarding the Veteran's asbestos exposure and making a determination regarding the Veteran's asbestos exposure before, during, and after service.  These actions must be taken before deciding the claim on its merits. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).
Third, in his October 2013 correspondence, Dr. J.B. stated that he examined the Veteran in 1997 and attached 2 pages of the Veteran's radiographic results from the University of Michigan Medical Center.  There are no other treatment records from Dr. J.B. of record.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Fourth, as it relates to the claim of service connection for respiratory cancer, the Veteran has met the presumptive provisions for the grant of service connection for respiratory cancer as he has the necessary in-country Vietnam service.  The remaining requirement for the grant of service connection is a demonstration that he currently has respiratory cancer.  On the Veteran's October 2010 VA Form 21-526, he reported that he had been treated for respiratory cancer-bronchus at the VA Medical Center in Beaumont since 2006.  Further, on his January 2013 Notice of Disagreement, he stated that he was diagnosed with respiratory/bronchus cancer at the VA clinic in Beaumont, Texas.  Specifically, he stated that he was diagnosed on August 25, 2009.  He distinguished his treatment at a VA "clinic" from a VA "medical center in Houston, Texas" where he was treated for his prostate cancer.  At the February 2016 Board Hearing, the Veteran testified that he was treated in Port Arthur with radiation treatments for his cancers.  Treatment records from the Beaumont Outpatient Center have been associated with the electronic claims folder.  However, there are no records which indicate treatment in August 2009.  As it appears the Veteran's VA treatment records are incomplete, the Board finds that a remand is necessary to obtain the Veteran's VA treatment records in Beaumont and Port Arthur.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. J. Buono and any private facility where the Veteran has been assessed or treated for his lung or respiratory disorders (COPD, asbestosis or respiratory cancer).  

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's complete VA treatment records, including records from facilities in Beaumont, Houston, and Port Arthur.  

The Veteran stated that he was diagnosed with respiratory cancer/bronchus on August 25, 2009 at the VA clinic in Beaumont, Texas.  See VA Form 21-4138, January 2013.  The Veteran also testified that he was treated with radiation for his cancers at a facility in Port Arthur.  See February 2016 Board Hearing Transcript, p. 12. 

3.  Contact the JSRRC or other appropriate entity to verify whether the Veteran was exposed to asbestos during his active military service.  Follow all necessary development as noted on page 9 of this remand.  The AOJ should make a determination as to whether the Veteran was exposed to asbestos during military service.
4.  Schedule the Veteran for a VA examination by a physician to determine the nature and etiology of any lung disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available for review and such review must be noted by the examiner in the report.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any lung disorder (COPD and/or asbestosis) had its onset in service or is otherwise related to active service, to include due to claimed exposure to asbestos.

The examiner's attention is directed to Dr. J.B.'s opinion that the Veteran's diagnosis of pleural disease is a direct result of shipboard exposure to asbestos filters.  The examiner's attention is also directed to Cancer Center Of Southeast Texas records which indicate a diagnosis of COPD, secondary to a long-term history of smoking.

A complete rationale must be provided for any opinion that is rendered.

5.  Ensure the development outlined above has been accomplished, and then readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


